NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

BRIAN K. SINGLETARY,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4439
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.

Brian K. Singletary, pro se.


PER CURIAM.

              Affirmed. See Singletary v. State, 250 So. 3d 20 (Fla. 2d DCA 2018)

(table decision); Singletary v. State, 236 So. 3d 379 (Fla. 2d DCA 2017) (table

decision); Singletary v. State, 202 So. 3d 445 (Fla. 2d DCA 2016) (table decision);

Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); O’Neill v. State, 6 So. 3d 630 (Fla.

2d DCA 2009); Anton v. State, 976 So. 2d 6 (Fla. 2d DCA 2008); Brown v. State, 827
So. 2d 1054 (Fla. 2d DCA 2002).


SILBERMAN, MORRIS, and SALARIO,JJ., Concur.